Citation Nr: 1011352	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  99-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for residuals of a 
right great toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1976 to July 
1978.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in 
December 1998 and in February 1999 that, in pertinent part, 
denied service connection for pes planus; and declined to 
reopen a claim for service connection for residuals of a 
right great toe injury, on the basis that new and material 
evidence had not been received.  The Veteran timely appealed.

In a July 2000 decision, the Board denied service connection 
for bilateral pes planus; and reopened the claim for service 
connection for residuals of a right great toe injury, but 
denied the claim on its merits.

The Veteran appealed the July 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a February 2001 Order, the 
Court granted a joint motion for remand, vacating the July 
2000 Board decision and remanding the matter for additional 
proceedings.  In August 2001, the Board remanded the matters 
for further evidentiary and procedural development.  
Subsequently, the matters were returned to the Board, and in 
November 2003, the Board denied each of the Veteran's claims.  
The Veteran again appealed to the Court.

In a July 2006 order, the Court vacated the November 2003 
Board decision, and remanded the matters to the Board for 
readjudication.  VA sought review by the Federal Circuit.  In 
December 2007, the Federal Circuit ordered that the Court 
review pre-decisional communications to determine whether 
differences between the notice given and that required 
affected the fundamental fairness of the adjudication.  In a 
March 2008 Memorandum Decision, the Court remanded the case 
to the Board for proper notice and readjudication.  Judgment 
was entered in April 2008.  Thereafter, the case was returned 
to the Board, consistent with the Court's judgment, and in 
November 2008, the Board remanded the matters for fulfillment 
of VA's duty to notify, in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), and for readjudication.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran contends that his current bilateral pes planus is 
the result of aggravation of a pre-existing disease or 
disability in service.  On clinical evaluation prior to 
entering service in March 1976, pes planus was noted.  

Records show that, during the first week of basic training in 
April 1976, the Veteran complained of bilateral arch pain.  
X-rays revealed a bilateral pes planus deformity, with left 
arch equaling 9 degrees and right arch equaling 15 degrees.  
There was a decreased medial longitudinal arch, with tala 
bulging noted.  Range of motion was adequate, and toe walk 
and heal walk were within normal limits.  Treatment consisted 
of arch cookies and analgesic balm.  Service treatment 
records at the time of the Veteran's separation examination 
in June 1978 revealed pes planus.

In March 2003, the Veteran's VA treating physician noted that 
the Veteran had congenital pes planus; and that in military 
service, the Veteran took part in marches and drills.  The 
physician also noted that the Veteran had been treated for 
arch pain in service.  The Veteran reported having foot pain 
ever since military service.  A bone scan taken in January 
2002 revealed evidence of degenerative arthritis of the first 
metatarsophalangeal joints.  The physician opined that it 
seemed reasonable to conclude that the Veteran's military 
service did aggravate symptoms of flat feet, and contributed 
to the development of degenerative arthritis in the first 
metatarsophalangeal joints.

Following the Board's August 2001 remand, the Veteran 
underwent a VA examination in April 2003.  During the 
examination, the Veteran reported no history of injury to his 
feet in service.  His military occupation specialty was as a 
clerk in Germany.  X-ray evidence was normal, and 
degenerative joint disease was not identified.  The examiner 
opined that the congenital pes planus did not appear related 
to service.

In April 2008, the Veteran's VA treating physician indicated 
that he was not a foot specialist, and that a bone scan in 
2002 showed evidence of osteoarthritis in both first 
metatarsophalangeal joints.  The physician noted that this 
was a separate issue from the flat feet; and commented that 
osteoarthritis is to some extent a manifestation of wear and 
tear, and certainly some of that wear and tear took place in 
service.

Another examination is needed to clarify whether pes planus 
increased in severity in service or whether arthritis of the 
feet had its clinical onset or is otherwise related to active 
duty.

Service treatment records reflect that the Veteran complained 
of trauma to the great toe of his right foot in November 
1976.  He reported that he was helping repair a wooden door, 
and the door dropped onto the first digit of his right foot, 
which the examiner noted was the front anterior plange. There 
was no swelling or contusion, and flexation was within normal 
limits.  X-rays were negative.  The Veteran was advised to 
tape the first and second toes together; and if swelling or 
continuing pain occurred, he was to return.  Records show no 
further treatment for the Veteran's right great toe in 
service, and the Veteran did not report any residuals at the 
time of his separation examination in June 1978.

A VA examiner in April 2003 noted that X-rays taken of the 
right first metatarsophalangeal joint were fully within 
normal limits.  There was no range of motion limitation of 
either great toe.  The examiner found nothing related to the 
Veteran's military service.

Examination of the Veteran's right great toe in April 2003 
also revealed that the toe was normal in shape for bone 
structure and size, and appeared the same as the left great 
toe in gross anatomy and appearance.  The right great toe 
nail was brownish, discolored, and thickened; and this 
thickness continued into the proximal nail fold area.  Very 
little touch caused the Veteran to jump.  The examiner opined 
that the thickened dystrophic nail could certainly be a 
result of injury.  However, the examiner noted that the 
Veteran had tinea pedis bilaterally, and this type of 
infection will seed nails, so that onychomycosis or nail 
fungus develops.  The examiner noted that the Veteran had 
multiple nails bilaterally that were infected with fungus; 
and that it was impossible to determine, whether the injury 
to the right great toe would stand alone as the only reason 
he infected the right hallux nail with fungus.  The examiner 
commented that it would seem more likely that the Veteran had 
developed fungus of his feet, and the nails were eventually 
affected.

In July 2006, a VA physician diagnosed neuritis in toe, 
probably from old injuries.

While the clinical record suggests that fungal infections in 
the feet are unrelated to the right great toe trauma in 
service, it is not clear whether neuritis of the right great 
toe is related to active duty.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of his foot 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

If arthritis in the feet and/or neuritis 
is found, the examiner should indicate 
whether there is a 50 percent probability 
or greater that it had its clinical onset 
or is otherwise related to active service.  
The examiner should address: 
*	The service treatment records; 
*	the March 2003 VA record noting 
opinion that feet may have been 
aggravated in service  
*	the April 2003 VA examination report 
noting that congenital pes planus was 
unrelated to service;
*	the July 2006 VA diagnosis of 
neuritis in the toe probably related 
to old injury
*	the April 2008 VA record indicating 
that osteoarthritis is to some extent 
a manifestation of wear and tear on 
the feet, some of which took place in 
service.  
The rationale for all opinions must be 
provided.  

2. Re-adjudicate the issues of entitlement 
to service connection for bilateral pes 
planus and residuals of a right great toe 
injury.  If the decision remains in any way 
adverse to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



 Department of Veterans Affairs


